 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DREW MILLER
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00170-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13           vs.
14   DREW MILLER,                                  DATE: June 27, 2019
                                                   TIME: 10:00 a.m.
15                   Defendant.                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Erin Snider, counsel for defendant Drew Miller, that the status conference
20   currently scheduled for June 6, 2019, may be continued to June 27, 2019, at 10:00 a.m. for a
21   change-of-plea and sentencing hearing. The parties have reached a plea agreement in this
22   matter; however, Mr. Miller was unable to get approval to miss work on June 6, 2019.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1                                                Respectfully submitted,
 2                                                MCGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: June 5, 2019                           /s/ Jeffrey Spivak
                                                  JEFFREY SPIVAK
 5                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
 7                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 8
 9   Date: June 5, 2019                           /s/ Erin Snider
                                                  ERIN SNIDER
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                DREW MILLER
12
                                                ORDER
13
14            Based on a showing of good cause, the Court hereby orders that the status conference
15   currently scheduled for June 6, 2019, is continued to June 27, 2019, at 10:00 a.m. for a change-
16   of-plea and sentencing hearing. Mr. Miller is ordered to appear.
17
18   IT IS SO ORDERED.
19   Dated:     June 5, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28



                                                     2
